Citation Nr: 1200113	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-26 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a residual scar of the left lower lip, status post excision of squamous cell carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran's service-connected residual scar of the left lower lip status post- excision of squamous cell carcinoma is manifested by a scar from removal of a skin lesion, that does not have visible or palpable tissue loss or two or three characteristics of disfigurement, and is not unstable or painful. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 10 percent for a residual scar of the left lower have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (in effect prior to October 23, 2008), and 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7818 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 
The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2006, May 2006, and April 2008.
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran developed skin cancer during service.  A September 2006 rating decision granted service connection for status post-excision of  squamous and basal cell carcinoma, and assigned a 0 percent disability rating under Diagnostic Code 7818-7800.  During the pendency of this appeal, the RO assigned the following disability ratings:  10 percent for a scar of the left lower lip status post-excision of squamous cell carcinoma, 10 percent for scars of the forehead status post-excision of squamous and basal cell carcinoma, and 0 percent ratings for status post-excision of benign hypertrophic actinic keratosis of the right leg and right upper back.  The Veteran contends that he is entitled to a higher rating of 30 percent for the scar of the left lower lip because it resulted in disfigurement.  He specifically claims to have developed facial asymmetry, numbness in the area, scar adhesion to underlying tissue, and problems chewing and biting.  Additionally, in the October 2011 brief, the Veteran's representative asserted entitlement to a combined higher rating for the lip and forehead scars.  

The Veteran's residual scars post-excision of squamous and basal cell carcinoma, facial area are currently rated under 38 C.F.R. § 4.118, Diagnostic Codes 7818-7800.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 

Diagnostic Code 7818 provides that malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  A Note to Diagnostic Code 7818 provides that, if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent rating will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in rating based upon that or any subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rating will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent rating do not apply.  38 C.F.R. § 4.118. 

The schedular criteria for rating scars have undergone revision since the appellant filed his claim.  The amendment, affecting Diagnostic Codes 7800-7805, was effective October 23, 2008.  Those revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Additionally, a Veteran previously rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim prior to 2008, and has not requested such consideration.  However, the representative appeared to reference the new criteria in arguments.  Therefore, the Board also will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest rating.  The appellant is entitled to the most favorable of the versions of a regulation that was revised during his appeal, however rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable diagnostic codes at 38 C.F.R. § 4.118 will be applied to the period on or after the effective date of the new regulation, and the amended version will be applied as of its effective date, to determine which is more advantageous to the Veteran.  38 C.F.R. § 4.118 (2011). 



The eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Diagnostic Code 7800, as in effect prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Tissue loss of the auricle was to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye was to be rated under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Unretouched color photographs were to be taken into consideration when rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (2), (3) (2008). 

Ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) were rated 10 percent.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) were rated 20 percent.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) were rated 30 percent.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) were rated 40 percent.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2008).

Diagnostic Code 7802 provided a 10 percent rating for scars, other than the head, face, or neck, that were superficial or that did not cause limited motion with an area or areas of 144 square inches (929 square centimeters) or greater.  Diagnostic Code 7803 provided for a 10 percent rating for superficial unstable scars.  Diagnostic Code 7805 provided a 10 percent rating for superficial scars that were painful on examination.  Diagnostic Code 7805 provides that other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008). 

Under the revised criteria, effective from October 23, 2008, Diagnostic Code 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assigned a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4), (5) (2011).

Under the criteria of revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2011). 

Under the criteria of revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  That is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011). 

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011). 

Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011). 

Diagnostic Code 7818 provides that malignant skin neoplasms (other than malignant melanoma) should be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7818 (2011). 

On VA examination in May 2006, the examiner noted a history of squamous cell carcinoma since 2004, and basal cell carcinoma since 1998.  The Veteran experienced constant itching and crusting, exudation, and shedding.  The condition affected the head and neck.  On skin examination, the examiner noted a level scar present at the middle of the forehead measuring about 1 centimeter by 0.5 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The examiner also noted keratosis on the right ear, which was characteristic for ulceration, exfoliation, crusting, induration of less than 6 square inches, and abnormal texture of less than 6 square inches.  There was no tissue loss, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesion coverage area was less than 0.1 percent of exposed area, and not associated with systemic disease.  The examiner diagnosed squamous cell carcinoma, status post-excision of the forehead.  The identified subjective factors were skin lesions and objectively there was a surgical scar.  The examiner also diagnosed basal cell carcinoma of the right ear pinna manifested by skin lesions.  

In October 2006, the Veteran underwent an excision of an oral lip lesion with complex repair.  A pathology report was positive for squamous cell carcinoma.

On VA examination in July 2008, the examiner noted a history of squamous and basal cell carcinoma that had been excised, to include removal of squamous cell carcinoma of the lower lip measuring 2.3 by 0.8 by 0.1 centimeters.  The Veteran reported loss of feeling, numbness and adhesion to underlying tissue in the scar area, as well as trouble chewing.  On examination, the examiner noted a scar on the left lower lip that measured about 2 centimeters by 3 centimeters.  with hypopigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  The examiner found that the facial scar were not productive of distortion or asymmetry of the nose, chin, forehead, eyes, ears, cheeks, or lips. 

Additionally, the examiner noted a level scar present on the forehead from excision of skin cancer, measuring about 1 centimeter x 0.75 centimeters.  There were two separate scars on the forehead each measuring 0.5 centimeters x 0.5 centimeters.  Another scar was noted on the right side of the forehead measuring about 0.75 centimeters by 0.75 centimeters.  Finally, a scar, also located on the right side of the forehead, measured 0.5 centimeters by 0.5 centimeters.  Each of the forehead scars were manifested by hypopigmentation of less than 6 square inches, with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  The diagnosis was scars status post-excision of squamous and basal cell carcinoma.  The effects of the Veteran's facial scars on his activities of daily living were described as minimal.  

The Veteran contends that his scar of the left lower lip status post-excision of squamous cell carcinoma should be rated as 30 percent disabling.  The Board finds that an initial rating in excess of 10 percent is not warranted under the old or current diagnostic criteria. 

Under the regulations in effect prior to October 23, 2008, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7800.  The evidence of record does not show that the appellant's left lower lip scar causes disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The appellant's facial scar was not 5 or more inches in length, it was not at least one-quarter inch wide at the widest point, the surface of the scar was not elevated or depressed on palpation, it was not adherent to underlying tissue, the hypopigmented area of the skin did not exceed six square inches, underlying soft tissue was not missing, and the skin was not indurated and inflexible in an area exceeding six square inches.  

Diagnostic Codes 7801 and 7802 are not applicable as they apply to scars other than on the head, face, or neck.  As the facial scar was not superficial or unstable, or painful on examination, ratings under Diagnostic Codes 7803 or 7804 are not warranted.  Although the Veteran reported subjective complaints of difficulty chewing as a result of the scar, there is no objective evidence of limitation of function of the affected part and the examiner described the effect of the Veteran's scar on his activities of daily living as minimal.  Thus, the Board finds that a higher rating under Diagnostic Code 7805 is not warranted because the objective examination did not find any residual loss of function that could be rated.  38 C.F.R. § 4.118 (in effect prior to October 23, 2008). 

Under the regulations in effect from October 23, 2008, the Board finds that a rating in excess of 10 percent is not warranted.  The evidence of record does not show that the appellant's left lower lip scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Additionally, the appellant's facial scar does not have two or three characteristics of disfigurement.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 7800.  Diagnostic Codes 7801 and 7802 are not applicable as they apply to scars other than scars on the head, face, or neck.  Thus, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  As there is no objective evidence on examination of disabling effects not considered in the rating provided under Diagnostic Codes 7818-7800, the Board finds that a higher rating is not warranted under Diagnostic Code 7805. 

In sum, the Board finds that the evidence is against the assignment of an initial rating in excess of 10 percent for the scar of the left lower lip, status post excision of squamous cell carcinoma, at any time during the rating period on appeal. 

In addition to the 10 percent rating for the scar of the left lower lip, the Veteran is also in receipt of a 10 percent rating for scars of the forehead status post-excision of squamous and basal cell carcinoma.  

After reviewing the evidence of record, the Board finds that the Veteran does not qualify for a disability rating of 30 percent for residual scars of excision of squamous and basal cell carcinoma of facial area when the scars of the forehead are considered in combination with the scar of the lip.  38 C.F.R. § 4.118, Diagnostic Code 7800 (pre and post October 23, 2008).  When considered in combination, the evidence of record does not show that the appellant's facial scars cause disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  While two of the forehead scars are at least one-quarter inch wide at the widest point (0.6 cm), none of the facial scars are 5 or more inches in length, the surface of the scars is not elevated or depressed on palpation, nor is there adherence to underlying tissue.  In addition, the scars in combination are not 5 or more inches in length.  Additionally, the Veteran cannot qualify for any of the other characteristics of disfigurement because a surface area exceeding six square inches (39 square centimeters) is not affected by the facial scars. 

Diagnostic Codes 7801 and 7802 are not applicable as they apply to scars other than on the head, face, or neck.  As none of the facial scars was found to be superficial or unstable, or painful on examination, ratings under Diagnostic Codes 7803 or 7804 are not warranted.  Additionally, there is no objective evidence of limitation of function of the affected parts, thus, a higher evaluation under Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).

Under the regulations in effect from October 23, 2008, Diagnostic Codes 7801 and 7802 are not applicable as they apply to scars other than scars on the head, face, or neck, and a higher rating of 30 percent is not warranted under Diagnostic Code 7804, as none of the facial scars were noted to be painful or unstable.  As there is no evidence of disabling effects not considered in the rating provided under Diagnostic Codes 7818-7800, a higher rating is not warranted under Diagnostic Code 7805. 

The Board has considered the Veteran's statements that his left lower lip scar is more disabling than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's skin disorder has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to scar is rated.  However, the findings of the examinations do not support the assignment of any higher rating.

Therefore, the Board finds those examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  In conclusion, the Board finds that the preponderance of the evidence is against a higher rating for the Veteran's facial scars, status post-excision of basal and squamous cell carcinoma, to include the left lower lip scar, and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected residual facial scars reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to an initial rating higher than 10 percent for a residual scar of the left lower lip, status post excision of squamous cell carcinoma, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


